     Case: 1:20-cv-04915 Document #: 1 Filed: 08/21/20 Page 1 of 6 PageID #:1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

 ROOFERS’ PENSION FUND; ROOFERS’                       )
 UNIONS WELFARE TRUST FUND;                            )       NO. 20-cv-4915
 CHICAGOLAND ROOFERS’                                  )
 APPRENTICESHIP AND TRAINING FUND;                     )
 ROOFING INDUSTRY ADVANCEMENT AND                      )       JUDGE:
 RESEARCH FUND; ROOFERS’ LOCAL 11                      )
 PROMOTIONAL AND ORGANIZATIONAL                        )
 FUND; NATIONAL ROOFING INDUSTRY                       )       MAGISTRATE JUDGE:
 PENSION PLAN; and UNITED UNION OF                     )
 ROOFERS, WATERPROOFERS AND ALLIED                     )
 WORKERS LOCAL NO. 11,                                 )
                                                       )
                      Plaintiffs,                      )
                                                       )
       vs.                                             )
                                                       )
 COLEMAN ROOFING, INC., an Illinois                    )
 corporation,                                          )
                                                       )
                      Defendant.                       )

                                       COMPLAINT

      NOW COME the Plaintiffs, the ROOFERS’ PENSION FUND, et al., by and through their

attorneys, JOHNSON & KROL, LLC, complaining of the Defendant COLEMAN ROOFING,

INC. (“COLEMAN ROOFING”) as follows:

                               JURISDICTION AND VENUE

1.    This action arises under Section 502 and 515 of the Employee Retirement Income Security

      Act (hereinafter referred to as “ERISA”) and Section 301 of the Labor-Management

      Relations Act, 29 U.S.C. §§ 1132, 1145, and 185. The Court has jurisdiction over the

      subject matter of this action pursuant to 29 U.S.C. § 1132(e)(1) and 28 U.S.C. § 1331.

2.    Venue is proper in this Court pursuant to 29 U.S.C. § 1132(e)(2) in that the ROOFERS’

      PENSION FUND and the ROOFERS’ UNIONS WELFARE TRUST FUND, along with



                                         Page 1 of 6
     Case: 1:20-cv-04915 Document #: 1 Filed: 08/21/20 Page 2 of 6 PageID #:2




     the CHICAGOLAND ROOFERS’ APPRENTICESHIP AND TRAINING FUND and the

     NATIONAL ROOFING INDUSTRY PENSION PLAN (collectively referred to as the

     “TRUST FUNDS”), are administered at 2021 Swift Drive, Suite B, Oak Brook, Illinois

     and pursuant to 28 U.S.C. § 1391(b)(2) in that a substantial part of the events or omissions

     giving rise to the Plaintiffs’ claims occurred in the Northern District of Illinois, Eastern

     Division.

                                         PARTIES

3.   The TRUST FUNDS receive contributions from numerous employers pursuant to the

     Standard Working Agreement (“SWA”) negotiated between the UNITED UNION OF

     ROOFERS, WATERPROOFERS, AND ALLIED WORKERS LOCAL NO. 11 (“LOCAL

     11”) and the Labor Relations Group of the Chicago Roofing Contractors Association, Inc.

     (“CRCA”), and therefore are multi-employer plans under 29 U.S.C. § 1002.

4.   The ROOFERS’ LOCAL 11 PROMOTIONAL AND ORGANIZATIONAL FUND

     (“PROMOTIONAL FUND”) is a labor management cooperation committee that is

     administered in Westchester, Illinois.

5.   The    ROOFING       INDUSTRY        ADVANCEMENT            AND      RESEARCH        FUND

     (“INDUSTRY FUND”) is an industry improvement fund administered in Hillside, Illinois.

6.   The Defendant COLEMAN ROOFING is an Illinois corporation with its principal place of

     business in Chicago Heights, Illinois.

                              COUNT I
           BREACH OF THE COLLECTIVE BARGAINING AGREEMENT

7.   Plaintiffs re-allege and incorporate the allegations contained in paragraphs 1-6 of this

     Complaint with the same force and effect as if fully set forth herein.




                                         Page 2 of 6
      Case: 1:20-cv-04915 Document #: 1 Filed: 08/21/20 Page 3 of 6 PageID #:3




8.    COLEMAN ROOFING assigned its bargaining rights for purposes of negotiating

      collective bargaining agreements with LOCAL 11 to the CRCA.

9.    Through this relationship, COLEMAN ROOFING agreed to be bound to the SWA

      negotiated between LOCAL 11 and the CRCA. (A copy of the SWA is attached as Exhibit

      1).

10.   Pursuant to the terms and conditions set forth in the SWA, COLEMAN ROOFING also

      became bound by the provisions of the Agreements and Declarations of Trust which

      created the TRUST FUNDS (hereinafter referred to as the “Trust Agreements”).

11.   Pursuant to the Trust Agreements, the Trustees adopted the Employer Contribution

      Collection and Audit Procedures (“Collection and Audit Procedures”) to administer the

      collection of contributions from employers and to conduct routine audits to ensure

      compliance with the terms of the Trust Agreements and SWA. (The Collection and Audit

      Procedures are attached as Exhibit 2).

12.   The provisions of the SWA, Trust Agreements and the Collection and Audit Procedures

      require COLEMAN ROOFING to make monthly reports of hours worked by bargaining

      unit employees and pay contributions to the TRUST FUNDS, the INDUSTRY FUND, and

      the PROMOTIONAL FUND for each hour worked pursuant to the SWA at the negotiated

      rate. The monthly reports and contributions during all relevant times were due on or before

      the 15th day of the calendar month following the calendar month during which the work

      was performed.

13.   Pursuant to the terms of the SWA, employers are required to deduct a dues assessment for

      each hour worked by its employees under the SWA from its employees’ wages and remit

      the deduction to LOCAL 11 on a monthly basis. The dues during all relevant times were




                                         Page 3 of 6
      Case: 1:20-cv-04915 Document #: 1 Filed: 08/21/20 Page 4 of 6 PageID #:4




      due on or before the 15th day of the calendar month following the calendar month during

      which the work was performed.

14.   Pursuant to Section 502(g)(2) of ERISA (29 U.S.C. § 1132) and the provisions of the SWA,

      Trust Agreements, and Collection and Audit Procedures, employers who fail to timely

      submit their monthly remittance reports and contributions to the TRUST FUNDS, the

      INDUSTRY FUND, and the PROMOTIONAL FUND, and dues to LOCAL 11, on a

      timely basis are responsible for the payment of liquidated damages equal to 10% of the

      amount unpaid and interest at the prime rate as published by the Wall Street Journal plus 4

      percentage points for each month that contributions remain unpaid, plus any reasonable

      attorney’s fees and costs of maintaining suit.

15.   In order to verify an employer’s compliance with the SWA, Trust Agreements, and

      Collection and Audit Procedures, the TRUST FUNDS may perform a payroll compliance

      audit of an employer at any time.

16.   The SWA and Collection and Audit Procedures provide that employers must provide any

      “financial records deemed necessary by the auditor to enable the auditor to render the

      necessary opinion.” (Exhibit 2).

17.   Further, Article X, Section 12 of the SWA provides that:

             The Employer shall furnish to the Trustees of any trust fund to which
             contributions are obligated by this Working Agreement, upon written
             request of each such trust fund, such information and reports as the Trustees
             or their Auditor may require in the performance of their duties, including,
             but not limited to: each employee’s payroll records (regardless of craft or
             occupation) . . . any other financial records deemed necessary by the Auditor
             to enable the auditor to render the necessary opinions . . .

      (Exhibit 2).




                                          Page 4 of 6
      Case: 1:20-cv-04915 Document #: 1 Filed: 08/21/20 Page 5 of 6 PageID #:5




18.    On several occasions, Plaintiffs’ auditor has attempted to contact COLEMAN ROOFING

       requesting copies of the records and documents in order to conduct a payroll compliance

       audit.

19.    COLEMAN ROOFING has refused to cooperate with the requests for these records to

       complete the audit.

20.    A payroll audit of COLEMAN ROOFING is necessary to determine the exact amount of

       damages owed by COLEMAN ROOFING.

21.    COLEMAN ROOFING owes the Plaintiffs all contributions, union dues, liquidated

       damages, interest, and audit fees revealed to be due and owing by the payroll compliance

       audit, in addition to any other contributions, union dues, liquidated damages, interest and

       fees and costs which may become due and owing.

22.    Plaintiffs have complied with all conditions precedent in bringing this suit.

23.    Defendant COLEMAN ROOFING is obligated to pay the reasonable attorney’s fees and

       court costs incurred by the Plaintiffs pursuant to the SWA, Trust Agreements, Collection

       and Audit Procedures and 29 U.S.C. § 1132(g)(2)(D).



WHEREFORE, Plaintiffs respectfully request the following relief:

A.     That an Order be entered requiring the Defendant COLEMAN ROOFING to comply with

       a payroll compliance audit and produce any and all payroll documents and other corporate

       records necessary to complete the audit;

B.     That Judgment be entered in favor of Plaintiffs and against Defendant COLEMAN

       ROOFING for all contributions, union dues, liquidated damages, interest and auditor fees

       revealed by the payroll compliance audit;




                                           Page 5 of 6
     Case: 1:20-cv-04915 Document #: 1 Filed: 08/21/20 Page 6 of 6 PageID #:6




C.   That Judgment be entered in favor of Plaintiffs and against Defendant COLEMAN

     ROOFING for all other contributions, union dues, liquidated damages, interest and fees

     and costs which may become due and owing;

D.   That Defendant COLEMAN ROOFING be ordered to pay the reasonable attorneys’ fees

     and costs incurred by the Plaintiff pursuant to the SWA, Trust Agreements, Collection and

     Audit Procedures and 29 U.S.C. §1132(g)(2)(D); and

E.   That Plaintiffs have such other and further relief as the Court may deem just and equitable,

     all at the cost of Defendant COLEMAN ROOFING, pursuant to 29 U.S.C. § 1132(g)(2)(E).



                                                   Respectfully Submitted,

                                                   ROOFERS PENSION FUND et al.

                                                   /s/ Lucas J. Habeeb - 6329755
                                                   One of Plaintiffs’ Attorneys
                                                   Johnson & Krol, LLC
                                                   311 S. Wacker Dr., Suite 1050
                                                   Chicago, IL 60606
                                                   (312) 757-5472
                                                   habeeb@johnsonkrol.com




                                         Page 6 of 6
